Citation Nr: 1734999	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-43 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to April 30, 2013, for the grant of entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from April 1943 to October 1945.  The Veteran died in February 2014.  The appellant in this case is the Veteran's surviving spouse.  In November 2015, the Department of Veterans Affairs Regional Office determined that the appellant was a valid substitute and continued to adjudicate the case on that basis.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in relevant part, granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent disability rating, effective April 30, 2013.

The Board acknowledges that the record is somewhat unclear as to whether the appellant's claim was based on an application for substitution under 38 U.S.C.A. § 5121A or one for accrued benefits under 38 U.S.C.A. § 5121.  The initial notification by the appellant's representative requested to "SUBSTITUTE WIDOW", but in subsequent statements the appellant indicated that she wished the claim to be considered one for "accrued benefits."  Given that the November 2015 RO determination specifically found the appellant eligible for substitution and that the appellant's representative has presented multiple additional arguments in support of the ongoing claim that had not been of record at the time of the Veteran's death, the Board will treat the claim as one for substitution and concludes that the appellant has not been prejudiced by any confusion as to the statutory basis for her current claim.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of whether new and material evidence had been submitted sufficient to reopen a claim for entitlement to service connection for hypertension was received in a September 2013 VA Form 21-526, Veteran's Application for Compensation and/or Pension, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, in a March 2015 statement the appellant's representative raised the issue of whether there was clear and unmistakable error (CUE) in the failure of the May 2002 rating decision and subsequent September 2003 Supplemental Statement of the Case (SSOC) to adjudicate the issue of entitlement to service connection for an anxiety disorder, not otherwise specified, as part of the claim for entitlement to service connection for PTSD.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Although the CUE claim, if successful, could result in an earlier effective date, the claim is not inextricably intertwined with the instant claim for an earlier effective date.  A decision by the Board regarding the proper effective date for a grant of entitlement to DIC does not preclude the RO from finding CUE in the prior rating decision (if shown) and granting entitlement to DIC with an earlier effective date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for PTSD was denied by the RO in May 2002.  The Veteran filed a notice of disagreement and the previous denial was upheld in a September 2003 Supplemental Statement of the Case (SSOC).  The Veteran failed to file a timely appeal of the September 2003 determination.  
2.  The Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, that was received by VA on April 30, 2013, which subsequently was treated as a claim for entitlement to service connection for PTSD.  In an October 2013 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective April 30, 2013.

3.  Prior to the April 2013 medical report there were no pending requests for service connection for PTSD that remained unadjudicated.


CONCLUSION OF LAW

The criteria for an effective date prior to April 30, 2013, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran, the appellant, and their representatives have not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


Earlier Effective Date

The appellant seeks an effective date prior to April 30, 2013, for the grant of service connection for the Veteran's PTSD.

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b) (2016).

In this case, the Veteran separated from active service in October 1945.  He did not submit a claim of entitlement to service connection for PTSD within one year of discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.

Effective in March 2015, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  However, prior to that date, and including the time period involved in this appeal, the terms "claim" and "application" meant a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2016).

On February 4, 2002, VA received from the Veteran a statement that indicated, in relevant part, "I would like to file a claim for depression.  Also for PTSD."  The Veteran indicated that the basis of his claim was that he was unsure why he had spent 8 months in a recuperation camp and why he had enlisted for 6 years, but been honorably discharged after only 3 years.  A May 2002 rating decision denied entitlement to service connection for PTSD because the evidence did not show that the Veteran met the diagnostic criteria for a diagnosis of PTSD.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2016).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2016). 

In May 2003, the Veteran submitted a timely NOD as to the denial of her PTSD claim.  

The Veteran subsequently was afforded a VA examination in June 2003.  Therein, the examiner diagnosed anxiety disorder, not otherwise specified, but concluded that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  

In September 2003, the RO mistakenly issued a Supplemental Statement of the Case (SSOC), rather than a Statement of the Case (SOC), but noted in the accompanying cover letter that if a substantive appeal had not been submitted (which it had not) that the Veteran had 60 days to perfect his appeal as to the PTSD issue.  The SSOC itself continued the denial of the PTSD claim, noting that the Veteran did not have a diagnosis of PTSD.  

An appeal of an SOC requires a timely substantive appeal.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information, specifically identifying the issues being appealed and specific arguments relating to errors of fact or law in the denial of the claims.  38 C.F.R. § 20.202.  To be timely, a substantive appeal to the Board of a claim must be submitted within 60 days of the date of mailing of the SOC (or in this case the September 2003 SSOC) or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed (in this case the May 2002 rating decision).  
38 C.F.R. § 20.302(b).  If a timely substantive appeal is not received prior to the expiration of the above, the rating decision becomes final and new and material evidence is required to reopen the claim.  Id; 38 C.F.R. § 20.1103 (2016).

In this case, the Veteran had until one year after the May 2002 rating decision (May 2003) or until 60 days after the September 2003 SSOC (November 2003), whichever was later.  Therefore, he had until November 2003 to submit a timely substantive appeal.  The Veteran did not submit any statement to VA within the above time limits that could be considered a substantive appeal, and the May 2002 rating decision became final.  

On April 30, 2013, VA received a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The report included diagnoses of PTSD, anxiety, and adjustment reaction with mixed emotional features.  The Veteran submitted a formal VA Form 21-526, Veteran's Application for Compensation and/or Pension, that was received in September 2013.  Therein, the Veteran claimed entitlement to service connection for PTSD, adjustment disorder with mixed emotional features, insomnia, and hypertension.

Since the May 2002 rating decision, there was a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD could be substantiated under 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  As such, the RO adjudicated the Veteran's claim on a de novo basis as opposed to a new and material basis.  See Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a noncombat Veteran's lay testimony to establish the occurrence of a claimed stressor); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  In an October 2013 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent disability rating, effective April 30, 2013.  The RO assigned that effective date based on the interpretation that the receipt of the aid and attendance examination report was both a claim for aid and attendance benefits and for service connection for PTSD, based on the diagnosis of PTSD noted in the examination report.

The Veteran and his representative asserted, and now the appellant and her representative assert, that the effective date for the grant of service connection should date back to 2002 when the Veteran filed his initial claim for service connection benefits.  The Veteran and appellant have asserted various theories for the earlier effective date.  The Veteran's initial November 2013 notice of disagreement contended that because the basis for the grant of service connection for PTSD in the October 2013 rating decision was a change in regulation (specifically 38 C.F.R. § 3.304(f)) relaxing the evidentiary standard required for establishing the required in-service stressor and that the new standards would have been met at the time of the original May 2002 rating decision that the claim should be granted on that basis.  The appellant reiterated that argument in September 2014 and several times thereafter.  In a March 2015 statement, as mentioned in the introduction, the appellant's representative raised the issue of CUE in the May 2002 rating decision for failure to grant entitlement to service connection for anxiety based on the diagnosis subsequently made in the June 2003 VA examination.  In a May 2017 statement, the appellant's representative also put forth the argument that the May 2002 rating decision was the product of CUE in that the rating decision failed to notify the Veteran that "he could reopen for Anxiety, if that's what he could possibly be service connected for."

As discussed, the May 2002 rating decision is final, as the Veteran failed to submit a timely substantive appeal to the September 2003 SOC.  See 38 C.F.R. § 20.1103.  There are only two exceptions to the rule of finality of VA decisions, that is, challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A , 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).   As noted above, the issue of CUE in the May 2002 rating decision is referred herein and, as such, the Board will limit consideration at this time to whether an earlier effective date is warranted based on new and material evidence.

If the grant is based on a claim which has been finally denied, which is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2016).  The Veteran's claim for entitlement to service connection for PTSD was received no earlier than April 30, 2013, which is the current effective date.  That is the appropriate date based on the law.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r). 

The Board has considered the Veteran's original argument that an earlier effective date is warranted based on the liberalizing change to 38 C.F.R. § 3.304(f) after the May 2002 rating decision.  In that regard, effective July 12, 2010, VA relaxed the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  With regard to effective dates in general, the effective date is fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law, act, or administrative issue.  Thus, the Veteran's argument that the change in the regulations would warrant an effective date back to the date of the original claim is not permitted under the applicable laws and regulations.  If a claim is reviewed within one year from the effective date of a liberalizing law on a VA issue, benefits may be authorized from the effective date of a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  However, the amendments to 38 C.F.R. § 3.304(f)(3) are not considered a liberalizing law under 38 C.F.R. § 3.114 .  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843, 39851 (July 13, 2010) (citing.  Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998)).

Therefore, the Veteran may not be awarded an effective date prior to April 30, 2013, for the grant of service connection for PTSD based on the amendments to 38 C.F.R. § 3.304(f) under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114. 

There is no legal basis to award an effective date prior to April 30, 2013, other than potentially based on the referred claim for CUE in the May 2002 rating decision referred herein.  The Board is constrained by the law and regulations made by Congress governing the establishment of effective dates for the award of compensation.  Thus, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original or reopened claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date prior to April 30, 2013, for the grant of entitlement to service connection for PTSD is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


